Louis Mangieri, the deceased, was employed as a laborer at 220 East One Hundred and Thirty-eighth street, New York city, by Olin J. Stephens, who was engaged in the wholesale coal and wood business. The coal was brought to the dock in boats. A tug brought the coal boat to the river front and then it was pulled along the slip or canal to the dock by line or rope. The deceased was towing the coal boat with a line, pulling on it, when he slipped and fell into the water, which resulted in his death.
The finding is that "On June 26, 1919, while the said Louis Mangieri was engaged in the regular course of his employment and while pulling in boat L.W.B. No. 42, he slipped and fell overboard."
We think that this case comes within our ruling in Matter ofKeator v. Rock Plaster Mfg. Co. (224 N.Y. 540) and Matter ofNewham v. Chile Exploration Co. (232 N.Y. 37) and that his employment at the time of the injury was of a maritime nature and service. If this be so, the Workmen's Compensation Law, as we have stated, does not apply.
The order appealed from and the award of the state industrial commission must be reversed and the claim dismissed, with costs in all courts against said commission.
HISCOCK, Ch. J., HOGAN, POUND, McLAUGHLIN, CRANE and ANDREWS, JJ., concur; CARDOZO, J., dissents.
Order reversed, etc. *Page 598